Citation Nr: 1310608	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  10-47 047	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1976 to February 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In December 2012, the Veteran, without good cause, failed to show for the video Board hearing that he had requested in connection with his appeal.  Therefore, the Board finds that adjudication of the current appeal may go ahead without scheduling him for another hearing.

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's tinnitus.

The Veteran avers that his current tinnitus is due to the noise exposure he endured while working as an aviation boatswain's mate, or aircraft handler, on the flight deck of the USS John F. Kennedy.  He contends that the tinnitus began at some point during the four years he was working this particular flight deck, but he did not know the exact date.

The Veteran was afforded a VA examination in December 2009 during which the examiner rendered a medical opinion stating that the Veteran's tinnitus was less likely as not related to noise exposure in service.  The examiner's rationale was that the Veteran could not remember when the tinnitus began.  But the Veteran's lay statements, to include his substantive appeal, indicate that the tinnitus began during service, but he could not place the exact date of onset.  The Board finds these lay statements competent and credible and thus they must be considered in providing an etiological opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (noting that an examiner cannot ignore lay evidence).  Accordingly, remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records, private or VA.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  

2.  After any additional records are associated with the claims file, obtain an addendum opinion regarding the etiology of the Veteran's tinnitus from a VA examiner.  The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.  

For purposes of this remand, the examiner must presume that the Veteran's tinnitus began sometime during his active duty service.  The Veteran has contended that he had noise exposure in service due to his military occupation of an aviation boatswain's mate, or aircraft handler, on the flight deck of the USS John F. Kennedy, where he worked for four years.  

The examiner should state an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current tinnitus is causally or etiologically related to his military service, including noise exposure. 

3.  After completing this action, the RO should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph. 

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


